Citation Nr: 1027987	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  09-14 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss 
disability.  

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL
Veteran

ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1968 to October 1972.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision, dated in August 2008, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In March 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The service treatment records show that in August 1970 the 
Veteran complained of occasional tinnitus, which was associated 
with otitis media.  The Veteran's DD-214 shows that the Veteran 
was trained as a Gunner's Mate.  In March 2010, the Veteran 
testified that in service he had noise exposure to the firing of 
5-inch guns and .50 caliber machine guns. 

On VA examination in February 2009, the examiner concluded that 
the Veteran's hearing loss and tinnitus were less likely due to 
service because hearing loss was not shown in service.  

As the VA examiner did not account for evidence favorable to the 
claim, namely, occasional tinnitus, associated with otitis media, 
in service, further development of the evidence is needed under 
the duty to assist.  




Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA audiology 
examination to determine whether it is at 
least as likely as not that the hearing loss 
disability or tinnitus or both are due to the 
Veteran's noise exposure to the firing of 5-
inch guns and a .50 caliber as a Gunner's 
Mate. 

Considering accepted medical principles, the 
VA examiner is asked to comment on the 
clinical significance of the Veteran's 
complaints of occasional tinnitus during 
service in August 1970, which was associated 
with otitis media, and a normal audiogram and 
after service in 1999 the Veteran had a 
cholesteatoma removed from the left ear. 

If there are multiple potential causes of the 
Veteran's hearing loss and tinnitus and noise 
exposure in service is not more likely the 
cause than any other cause, then so state. 

In formulating the opinion, the examiner is 
asked to consider that the term "at least as 
likely as not" does not mean "within the 
realm of possibility."  Rather, it means that 
the weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is medically sound to find in 
favor of causation as it is to find against 
causation.

The claims folder must be made available to 
the examiner for review.  





2. After the above development has been 
completed, adjudicate the claims.  If any 
determination remains adverse to the Veteran, 
furnish the Veteran and his representative a 
supplemental statement of the case and return 
the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


